Citation Nr: 1713730	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for systemic lupus erythematosus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to August 1995.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In January 2012, the Veteran was placed on the list of those wanting to appear before a Travel Board hearing; however, the Veteran subsequently withdrew her request for a hearing.  

In a September 2015 decision, the RO granted the Veteran's claim for service connection for post-traumatic stress disorder (PTSD) and awarded an initial rating.  That award represents a full grant of the benefits sought with respect to the claim for service connection.  As such, and since the Veteran has not expressed any disagreement with that rating action, no such matter is before the Board for consideration.  See Grantham v. Brown 114 F.3d 1156 (Fed. Cir. 1997). 

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  In a February 2016 rating decision, the RO granted TDIU effective May 4, 2010.  A review of the claims file shows that the Veteran first met the criteria for TDIU at that date.  Thus, any inferred TDIU claim prior to May 4, 2010, is inapplicable.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected hemorrhoids have manifested frequent recurrences of external hemorrhoids, pain, and occasional rectal bleeding, with no persistent bleeding, fissures, or persuasive evidence of anemia secondary to hemorrhoids.

2.  In an unappealed June 2001 rating decision, the RO initially denied service connection for systemic lupus erythematosus.  

3.  In an August 2008 rating decision the RO most recently declined to reopen the Veteran's service connection claim for lupus, and evidence received since August 2008 is cumulative and redundant and does not raise a reasonable possibility of substantiating the lupus claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7332, 7336 (2016).

2.  The August 2008 rating decision most recently denying service connection for systemic lupus erythematosus is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for systemic lupus erythematosus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify and assist are set out in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Here, letters were provided to the Veteran in September 2000, July 2006, July 2008, and May 2010 notifying her of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Another letter sent in November 2008 outlined the rating criteria for the Veteran's service-connected hemorrhoids, in accordance with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private medical records, Social Security Administration (SSA) medical records, as well as reports of VA examinations in December 2006, July 2009, July 2010, and August 2015.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board notes that adequate examination reports are of record, as well as other medical evidence which provides sufficient evidence to evaluate the Veteran's hemorrhoids disability for which a higher rating is sought, and that no further examination is necessary in connection with the appeal herein decided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected hemorrhoids are currently evaluated at 10 percent disabling under Diagnostic Code 7336, governing external or internal hemorrhoids.  A 10 percent rating is warranted for internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  Id.  A 20 percent rating is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

During the period on appeal, the Veteran has stated that her hemorrhoids are characterized by pain, itching, and occasional rectal bleeding, with flare-ups occurring during her menstrual cycle.

In a December 2006 VA examination, the Veteran reported painful hemorrhoids associated with her menstrual cycle but denied any bleeding.  Two external hemorrhoids were seen on physical examination, causing symptoms of pain and pressure.  There was no evidence of anemia per blood work.

At the July 2009 VA examination, the Veteran stated she had symptoms of anal itching, pain, and swelling at least monthly.  Bleeding or thrombosis occurred monthly prior to or with her menstrual cycle.  She self-reported occasional to frequent fecal leakage or involuntary bowel movements associated with her non-service connected irritable bowel syndrome (IBS) with urgent diarrhea.  Upon physical examination, the clinician found no evidence of fecal leakage, the lumina of the rectum and anus were of normal size, no fissures were noted, there was no rectal prolapse, and the sphincter tone was normal.  Two large, swollen, tender, nonthrombosed hemorrhoids were identified.  No signs were found of anemia.

In a July 2010 examination, the Veteran self-reported anal itching, swelling, painful bowel movements, fecal incontinence and leakage, the use of pads, and mild rectal bleeding.  Upon examination, the rectal and anal lumina were of normal size, sphincter tone was normal, and there was no rectal prolapse or evidence of fissures.  External, nonthrombosed, irreducible hemorrhoids were identified.  There were no signs of fecal leakage.  The clinician diagnosed mild anemia.

At the August 2015 VA examination, the Veteran stated that she experienced bleeding hemorrhoids when using the bathroom that resolved once her menstrual cycle was over.  She also noted pain and difficulty sitting for long periods of time.  To treat her condition, she reported using witch hazel pads and sometimes Preparation H.  She denied anemia.  Upon examination, two small, non-bleeding hemorrhoids were identified. 

The Veteran's post-service treatment records indicate a history of hemorrhoids manifested by pain, occasional rectal bleeding, and swelling.  Medical records from the VA and obtained from the SSA do not indicate any additional symptoms or treatment.  There is no evidence of persistent bleeding with fissures.  Although the July 2010 examiner noted mild anemia, there is no other indication of diagnosis or treatment for secondary anemia in the Veteran's medical records.  Thus, the preponderance of the evidence fails to establish anemia due to hemorrhoids.  Therefore, the Veteran's condition does not warrant a rating of 20 percent disabling.  38 C.F.R. § 4.114, DC 7336.

Additionally, there is no indication that the Veteran's service-connected hemorrhoids warrant an increased rating under any other diagnostic code relating to the digestive system.  The Veteran is specifically service connected for hemorrhoids.  The Veteran has self-reported occurrences of fecal incontinence or leakage.  As pertinent evidence in the record, the Veteran's lay statements must be afforded due consideration.  38 U.S.C.A. § 1154(a) (West 2014).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Although the VA examinations of record are negative for fecal incontinence or leakage, the Board does not question the Veteran's competence or credibility in describing these symptoms.  However, the Veteran is not qualified to determine the medical causation of such symptoms.  Id.  The Veteran suffers from non-service connected IBS; the July 2009 examiner noted that any leakage or involuntary bowel movements occurred "since she experiences IBS with urgent diarrhea episodes."  Without medical evidence that any symptoms of fecal incontinence or leakage are associated with the service-connected disability, an increased rating under another diagnostic code based on those symptoms alone is inappropriate.  The claims folder contains no medical evidence indicating that the Veteran's hemorrhoids have resulted in prolapse of the rectum, impairment of sphincter control, or other conditions.  Therefore, an increased rating cannot be assigned for hemorrhoids under Diagnostic Codes 7332-7335.  See 38 C.F.R. § 4.114, DC 7332-7335 (2016).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's hemorrhoids have warranted other than the currently assigned 10 percent disability rating throughout the entire appeal period.  As such, there is no basis for the assignment of staged ratings in this matter.  See Hart v. Mansfield, 21 Vet. App. at 505.

Accordingly, the Veteran's claim of entitlement to a disability rating in excess of 10 percent for hemorrhoids must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised, and the evidence does not suggest, that referral for an extraschedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Veteran's symptoms are adequately addressed by the schedular criteria.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of her service-connected disability.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of these individual service-connected conditions.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

III.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the June 2001 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, 38 C.F.R. § 3.156(b) is not applicable. 

By way of background, the Veteran's claim for service connection for systemic lupus erythematosus was originally denied in a June 2001 rating decision.  The decision denied service connection because the evidence did not show a diagnosis of the disability during military service or within one year of discharge.  She did not perfect an appeal within the required timeframe, therefore that decision is final.  38 C.F.R. § 3.109.  Subsequently, the Veteran sought to reopen the lupus service connection claim multiple times.  Most recently, in an August 2008 rating decision, the RO found that new and material evidence had not been submitted so as to warrant reopening the claim.  The Veteran did not perfect an appeal within the required timeframe, therefore that decision is the most recent final denial.  38 C.F.R. § 3.109.  

Evidence added to the record since August 2008 includes VA treatment records, private medical records, treatment records obtained from SSA, and a medical article submitted by the Veteran's representative.  

Although many of the Veteran's post-service treatment records are new (medical records from August 2008 to September 2016), they are not material.  The treatment records indicate a diagnosis of systemic lupus erythematosus and continuing treatment for the condition, but contain no new medical evidence relating the disorder to service or relating to the disorder's etiology.  

In December 2011, the Veteran's representative submitted a medical treatise containing symptoms of systemic lupus erythematosus ("Lupus," from the Mayo Clinic).  In December 2016, he submitted a list of several notations in the Veteran's STRs where she was diagnosed with urinary tract and yeast infections or experienced swelling and pain.  He argued that these were early symptoms of lupus, basing his argument on the medical treatise which listed symptoms of the disorder to include fatigue and fever, joint pain, stiffness and swelling, butterfly-shaped rash on the face, skin lesions, Raynaud's phenomenon, shortness of breath, chest pain, dry eyes, headaches, confusion and memory loss.  

The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

Articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the article submitted by the Veteran's representative falls into this general category.  Further, the article is not combined with an opinion of a medical professional.  Therefore, although new, this evidence is not material as to the issue of whether her systemic lupus erythematosus disability is related to the Veteran's military service.

The Board finds that, to the extent submitted evidence shows ongoing treatment for a lupus disorder, the evidence is cumulative of the prior claim.  The Veteran has not identified any new service-related etiology for her disorder, and the record does not otherwise demonstrate a link between lupus symptomatology and her service.  New and material evidence has not been submitted.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.


ORDER

A disability rating in excess of 10 percent for hemorrhoids is denied.

New and material evidence not having been received, the claim for service connection for systemic lupus erythematosus is not reopened.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


